IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

REGINALD KITCHEN,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-2015

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 20, 2016.

An appeal from an order of the Circuit Court for Leon County.
Kevin J. Carroll, Judge.

Reginald Kitchen, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      DISMISSED.

ROBERTS, C.J., ROWE and MAKAR, JJ., CONCUR.